In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Pines, J.), entered December 18, 2008, which, after a nonjury trial, is in favor of the defendants and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
In reviewing a determination made after a nonjury trial, the power of this Court is as broad as that of the trial court, and this Court may render the judgment it finds warranted by the facts, bearing in mind that in a close case, the trial judge had *688the advantage of seeing the witnesses (see Northern Westchester Professional Park Assoc, v Town of Bedford, 60 NY2d 492, 499 [1983]; A-Tech Concrete Co., Inc. v Tilcon N.Y., Inc:, 60 AD3d 603, 604 [2009]). We discern no basis to disturb the Supreme Court’s determination. Covello, J.P., Santucci, Angiolillo and Dickerson, JJ., concur. [Prior Case History: 2008 NY Slip Op 33109(U).]